Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Camtek Ltd: We consent to the incorporation by reference in the Registration Statements (Nos. 333-84476, 333-113139, 333-156287,333-168234, 333-174165 and 333-201286) on Form S-8 and the Registration Statement (No. 333-194303) on Form F-3 of Camtek Ltd. of our report dated March 18, 2015, with respect to the consolidated balance sheets of Camtek Ltd. as of December31, 2014 and 2013, and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2014, which report appears in the December 31, 2014 annual report on Form20-F of Camtek Ltd. Somekh Chaikin A member firm of KPMG International Certified Public Accountants (Isr) Tel Aviv, Israel March 18, 2015
